984 So. 2d 545 (2008)
Joe A. CATERINEAU, Appellant,
v.
In re the ESTATE OF Dorothy BROOKS, Appellee.
No. 3D07-1896.
District Court of Appeal of Florida, Third District.
April 23, 2008.
Lionel Barnet, Miami, for appellant.
Holland & Knight and Christopher W. Boyett and Eduardo A. Ramos and Kevin E. Packman, Miami, for appellee.
Before RAMIREZ, CORTIÑAS, and ROTHENBERG, JJ.
PER CURIAM.
We affirm on the basis of section 733.710, Florida Statutes (2002), which provides that "[two] years after the death of a person, neither the decedent's estate, the personal representative, if any, nor the beneficiaries shall be liable for any claim or cause of action against the decedent. . . ." See May v. Ill. Nat'l Ins. Co., 771 So. 2d 1143 (Fla.2000).
Affirmed.